DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-11, 13-17, 20, 22-24, 28, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0098591 A1 to Haick et al. (“Haick”) in view of US 2016/0161459 A1 to Rouse.
As to claims 1 and 21, Haick discloses a device and method for detection of a cannabinoid comprising 
a sensor comprising a substrate (see [0133] and Fig 11) and a sensor medium on the substrate, the sensor medium comprising at least one nanostructure (see [0063]-[0066]), wherein at least one property of the sensor medium is dependent upon the presence of an analyte on a surface of the sensor medium (see [0138] and Fig 2) ; and
electronic circuitry comprising at least one measurement system in operative connection with the sensor to measure a variable relatable to the at least one property of the sensor medium dependent upon the presence of the analyte (see [0038]).
Haick fails to disclose wherein the presence of an analyte on a surface of the sensor medium is the presence of THC on a surface of the sensor medium. However, in a similar invention involving pattern recognition for various analytes, Rouse teaches that nanostructures can be used for detecting the presence of cannabinoids (see, e.g., [0073]-[0080]). 

As to claim 2, Haick further discloses wherein the sensor is configured to interact with a sample comprising breath or a body fluid (see [0063]).  
As to claim 4, Haick further discloses wherein the at least one property of the sensor medium dependent upon the presence of the cannabinoid is an electrical property or an optical property (see [0138] and Fig 2).  
As to claim 5, Rouse further discloses wherein the at least one measurement system is configured to determine a concentration of the cannabinoid based upon a measured value of the variable (see [0154]-[0156] and Fig 23-24).  
As to claim 6, the combination with Haick and Rouse discloses wherein the sensor further comprises a first conductive terminal in electrical connection with the sensor medium and a second 3Attorney docket no: 17-005USconductive terminal in electrical connection with the sensor medium, the second conductive terminal being spaced from the first conductive terminal (see Haick, [0170] and Fig 11).  
As to claim 7, Haick further discloses wherein the sensor operates as a chemiresistor or a field effect transistor ([0058]).  
As to claim 8, Haick further discloses wherein the sensor operates as a chemiresistor ([0058]).  
As to claim 9, Haick further discloses wherein the at least one nanostructure is selected from the group consisting of single-walled nanotubes multiple-wall nanotubes, nanowires, nanofibers, nanorods, nanospheres, and nanoribbons (see [0056]).  

As to claim 11, Haick further discloses wherein the carbon nanostructures comprise single-walled carbon nanotubes (see [0056]). 
As to claim 13, Rouse further discloses wherein the sensor medium comprises a functional material deposited upon the at least one nanostructure (see [0144]).  
As to claim 14, Rouse further discloses wherein the functional material comprises at least one of a polymer, a surfactant, a biological moiety, a metal nanoparticle or a metal oxide nanoparticle (see [0144]).  
As to claim 15, Rouse further discloses wherein the sensor medium comprises a functional material deposited upon the at least one nanostructure (see [0144]).
As to claim 16, Rouse further discloses wherein the functional material comprises at least one of a polymer, a surfactant, a biological moiety, a metal nanoparticle or a metal oxide nanoparticle (see [0144]).  
As to claim 17, Rouse further discloses wherein the at least one nanostructure comprise carbon, boron, boron nitride, carbon boron nitride, silicon, germanium, gallium nitride, zinc oxide, indium phosphide, molybdenum disulfide or silver (see [0076] and US Ser. No. 12/514,050, published as US 2010/0089772 A1 to Deshusses et al. at [0063]) .  
As to claim 20, Rouse further discloses electronic circuitry configured to delay measurement of the variable for a period of time after application of breath thereto (see [0062] – sample is heated for a time to allow volatilization to occur).  
As to claim 22, Haick further discloses having a person exhale such that exhaled breath contacts the sensor medium (see [0063]).  

As to claim 24, see treatment of claim 1.
As to claim 28, Rouse further discloses a measurement system in connection with the sensor medium to measure a value of a variable which varies with the at least one property of the sensor medium, wherein the measurement system is configured to determine a concentration of the cannabinoid in the sample based upon the measured value of the variable (see [0133]).  
As to claim 39, Rouse further discloses wherein the cannabinoid is tetrahydrocannabinol or THC (see [0111] and Table 1). 
As to claim 40, Rouse further discloses wherein the cannabinoid is tetrahydrocannabinol or THC (see [0111] and Table 1).
Claims 3 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haick in view of Rouse as applied to claim 1 above, and further in view of US 2010/0282245 A1 to Star et al. (“Star”).
As to claim 3, while Haick explicitly states that the sensor is for monitoring breath analytes, Haick does not explicitly disclose a breathing tube into which breath may be exhaled, an outlet of the breathing tube being in the vicinity of the sensor medium.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the breath sensor apparatus disclosed by Haick and Rouse with the breathing tube of Star in order to achieve the predictable result of allowing the user to introduce breath into the sensor housing.
As to claims 18-19, it is not clear that either Haick or Rouse disclose wherein the sensor is removable from the device, wherein the device comprises a housing comprising a passage therein through which the sensor can be placed in operative connection with the electronic circuitry and removed from operative connection with the electronic circuitry.  
However, in a similar device, Star discloses a similar device wherein the removable from the device (see [0086]), wherein the device comprises a housing comprising a passage therein through which the sensor can be placed in operative connection with the electronic circuitry and removed from operative connection with the electronic circuitry (see [0092] and Fig 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor device of Haick and Rouse for the removable sensor and electronic circuitry disclosed by Star in order to achieve the predictable result of reducing the expense of the device by making portions of it reusable and disposable and by making the sensor removable to allow several types of analytes to be measured.



Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791